1

2

3

4

5

6

7                        UNITED STATES DISTRICT COURT

8                        EASTERN DISTRICT OF CALIFORNIA

9

10   730 I STREET INVESTORS, LLC, a         No.   2:19-CV-00040-JAM-CKD
     California Limited Liability
11   Company,
12                 Plaintiff,               ORDER DENYING MOTION TO STRIKE
13        v.
14   EVANSTON INSURANCE COMPANY, an
     Illinois Corporation; and DOES
15   1-100, inclusive,
16                 Defendants.
17

18        This case arises from a dispute over the amount of an

19   insurance payment owed to Plaintiff 730 I Street Investors

20   (“Investors” or “Plaintiff”) by Defendant Evanston Insurance

21   Company (“Evanston” or “Defendant”) for damage to a building

22   owned by Investors.    Investors sued for breach of contract and

23   bad faith for Evanston’s failure to pay the full loss amount and

24   for Evanston’s alleged exploitation of an inflated valuation to

25   avoid the payment and subsequently demand an appraisal.

26        Evanston moves to strike certain allegations in the

27   complaint.   Mot., ECF No. 5.   Investors opposes the motion.

28   Opp’n, ECF No. 9.
                                        1
1         For the reasons set forth below, this Court DENIES

2    Defendant’s motion.1

3

4           I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

5         This Court presumes the parties are familiar with the

6    factual allegations related to this motion as well as the

7    procedural background leading to this motion and will, therefore,

8    not summarize them here.

9

10                              II.   OPINION

11        A district court “may strike from a pleading an insufficient

12   defense or any redundant, immaterial, impertinent, or scandalous

13   matter.”    Fed. R. Civ. P. 12(f).   “ ‘Immaterial’ matter is that

14   which has no essential or important relationship to the claim for

15   relief or the defenses being pleaded.”     Fantasy, Inc. v. Fogerty,

16   984 F.2d 1524, 1527 (9th Cir. 1993) (citing 5C Charles A. Wright

17   & Arthur R. Miller, Federal Practice and Procedure § 1382, at

18   706–07 (1990)), rev’d on other grounds, 510 U.S. 517 (1994).

19   “ ‘Impertinent’ matter consists of statements that do not

20   pertain, and are not necessary, to the issues in question.”     Id.
21   Motions to strike are generally viewed with disfavor, and will

22   normally be denied unless the allegations have no possible

23   relation to the controversy, and may cause prejudice to one of

24   the parties.    See 5C Charles A. Wright & Arthur R. Miller,

25   Federal Practice & Procedure §§ 1380, 1382 (3d. ed., April 2019

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for March 19, 2019.
                                      2
1    update).

2        Evanston argues the allegations in the Complaint regarding

3    mediation and the “White waiver” are immaterial and impertinent,

4    and should be stricken.     This Court disagrees.   The Complaint

5    alleges that Evanston and Investors were engaged in mediation and

6    had a White waiver in place when Evanston served Investors with

7    its Demand for Appraisal.    Compl. ¶¶ 23-26.   This Court cannot,

8    at this time, say these events and circumstances are “immaterial”

9    or “impertinent” to the issues or Investors’ claims, particularly

10   its claim of bad faith.     Nor does this Court find the allegations

11   prejudicial.   Evanston may move to exclude evidence of mediation

12   or settlement negotiations under the applicable evidentiary rule

13   at a later stage of the litigation.

14

15                               III.   ORDER

16       For the reasons set forth above, this Court DENIES

17   Defendant’s Motion to Strike.      ECF No. 5.

18

19

20       IT IS SO ORDERED.
21   Dated: April 24, 2019

22

23

24

25

26
27

28
                                         3
